Exhibit 10.6

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of May 27, 2009 to the Credit
Agreement referenced below is by and among CACI INTERNATIONAL INC, a Delaware
corporation (the “Borrower”), the Subsidiaries of the Borrower identified as
“Guarantors” on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

W I T N E S S E T H

WHEREAS, a revolving credit and term loan facility has been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of May 3, 2004
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer;

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement;

WHEREAS, the Required Lenders have agreed to the requested modifications on the
terms set forth herein and have authorized and directed the Administrative Agent
to enter into this Amendment on their behalf; and

WHEREAS, the Administrative Agent has entered into this Amendment on behalf of
itself and the Lenders.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. In Section 8.02 of the Credit Agreement clauses (n) and (o) are
renumbered as (o) and (p) and a new clause (n) is inserted to read as set forth
below:

(n) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary used by such Foreign Subsidiary solely to pay the purchase price of
Permitted Acquisitions, provided that the aggregate outstanding amount of such
Investments shall not at any time exceed the lesser of (i) $55 million and
(ii) the aggregate Acquisition Consideration permitted to be paid by the
Borrower and its Subsidiaries under clause (e) of the definition of “Permitted
Acquisition” in Section 1.01 of the Credit Agreement.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

(a) receipt by the Administrative Agent of counterparts of this Amendment
executed by the Loan Parties;



--------------------------------------------------------------------------------

(b) receipt by the Administrative Agent of consents from the Required Lenders
authorizing and directing the Administrative Agent to enter into this Amendment
on their behalf; and

(c) payment by the Borrower to the Administrative Agent, for the ratable benefit
of each Lender that executes and delivers this Amendment by May 27, 2009 (each
an “Approving Lender”), of an amendment fee equal to five basis points (0.05%)
on each Approving Lender’s Revolving Commitment and the outstanding principal
amount of the Term B-2 Loan held by each Approving Lender.

4. Reaffirmation of Representations and Warranties. Each Loan Party represents
and warrants that, except as affected by this Amendment and the matters
referenced herein, the representations and warranties set forth in the Loan
Documents are true and correct as of the date hereof (except those that
expressly relate to an earlier period).

5. Reaffirmation of Guaranty. Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Credit Agreement or the other Loan
Documents.

6. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

7. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

8. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original and shall constitute a representation that an
original shall be delivered.

9. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:   CACI INTERNATIONAL INC, a Delaware corporation     By:  

/s/ Thomas Mutryn

    Name:   Thomas Mutryn     Title:   Executive Vice President & CFO  
GUARANTORS:   CACI PRODUCTS COMPANY, a Delaware corporation   CACI PRODUCTS
COMPANY CALIFORNIA, a California corporation   CACI, INC. - FEDERAL, a Delaware
corporation   CACI, INC. - COMMERCIAL, a Delaware corporation   CACI
TECHNOLOGIES, INC., a Virginia corporation   CACI DYNAMIC SYSTEMS, INC., a
Virginia corporation   CACI PREMIER TECHNOLOGY, INC., a Delaware corporation  
CACI MTL SYSTEMS, INC., a Delaware corporation   CACI SYSTEMS, INC., a Virginia
corporation   CACI-CMS INFORMATION SYSTEMS, INC., a Virginia corporation   CACI
ENTERPRISE SOLUTIONS, INC., a Delaware corporation   R.M. VREDENBURG & CO., a
Virginia corporation   CACI-WGI, INC., a Delaware corporation   CACI SECURED
TRANSFORMATIONS, INC., a Florida corporation   CACI-NSR, INC., a Delaware
corporation   CACI TECHNOLOGY INSIGHTS, INC., a Virginia corporation  
CACI-ATHENA, INC., a Delaware corporation   BUSINESS DEFENSE AND SECURITY
CORPORATION, a Virginia corporation   IPA INTERNATIONAL, INC., a Virginia
corporation   CACI-ISS, INC., a Delaware corporation   CACI-IQM, INC., a
Virginia corporation     By:  

/s/ Thomas Mutryn

    Name:   Thomas Mutryn     Title:   Executive Vice President & CFO  
ADMINISTRATIVE       AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent
for and on behalf of the Lenders     By:  

/s/ Roberto Salazar

    Name:   Roberto Salazar     Title:   Assistant Vice President  